Citation Nr: 1715346	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Court of Appeals for Veterans Claims has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

In September 2012, the Veteran requested a Board hearing.  In November 2013, the Veteran was notified that his hearing would be held January 2014.  He failed to report to the hearing.  He later submitted correspondence indicating that he was not able to attend the scheduled hearing because he arrived at the El Paso VA, without his letter therefore he was unsure of the location of the hearing.  He requested that his hearing be rescheduled.  In March 2016, the Board remanded the Veteran's claims so that he could be afforded a hearing.  In December 2016, the Veteran was notified the hearing would be held in January 2017.  The Veteran failed to appear.  He submitted correspondence in January 2017 indicating he missed the hearing due to a family emergency and requested his hearing be rescheduled.  In March 2017, the Veteran was sent two letters notifying him of the scheduled Board hearing in April 2017.  He failed to report for the hearing or provide good cause for his failure to report.  The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.702(d)(2016). 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's PTSD is productive of disability occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

The criteria for a 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating for his PTSD, which is current rated as 30 percent disabling under Diagnostic Code 9411.

As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2016).

The Court in Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002) observed that the symptoms listed in the General Rating Formula are examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) 

During the course of this appeal, the Veteran has undergone formal VA psychiatric examination in July 2011, April 2013 and in June 2015.  He has also received regular treatment for the disability.  The VA examination reports and treatment records show that he has had recurrent anger, depression, anxiety and has reported periods of violence.  He has also had thoughts of suicidal ideation; the records do not show any suicidal attempt and the most recent records show he no longer has suicidal ideation.  The June 2015 examiner indicated that the Veteran's PTSD symptoms caused clinically significant distress and that he had feelings of detachment and estrangement from others as well as markedly diminished interest in significant activities.  Although for the reasons set forth in the remand this matter needs further development, the Board finds that the Veteran's PTSD warrants at least a 50 percent rating.  To this extent, the appeal is granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for PTSD is granted. 


REMAND

The record shows that the Veteran is receiving regular VA and private treatment for his psychiatric disability.  Although the November 2015 Supplemental Statement of the Case indicates that records of the Veteran's VA treatment were considered through June 2015, only records dated since 2014 are associated with the claims folder.  In addition, the June 2015 VA psychiatric examination report reflects that the Veteran is receiving regular care at University Behavioral Health in El Paso, Texas.  Because these records have not been associated with the claims folder, this appeal must be remanded.  

As to the TDIU aspect of this appeal, to date the Veteran has not completed and submitted a VA Form 21-8940.  The RO should advise him that failure to do so may result in the denial of the TDIU issue.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  This is especially important because at last report, the Veteran was gainfully employed.  See June 2015 VA psychiatric examination report.

Accordingly, the case is REMANDED for the following action:


1.  Associate with the claims file records of the Veteran's outstanding VA and private care for his psychiatric disability.  

2.  Invite the Veteran to submit lay or medical evidence from himself and other individuals who have first-hand knowledge regarding the severity of his psychiatric symptoms and the impact of the disability on his ability to work.  

3.  Request the Veteran of the need to complete a VA Form 21-8940.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

5.  Then readjudicate the appeal.  If any benefits sought are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


